OPINION
BY THE COURT:
• Submitted on motion of appellant for order allowing additional expense money for preparation of transcript of testimony and for attorneys’ fees for the prosecution and perfection of the appeal and upon motion of appellee to strike appellant’s motion, for the reason that the Court is without jurisdiction to grant the same.
■ It is our judgment that §11994, GC, authorizes -the relief requested in appellant’s motion. Of course we would not allow any support money to appellant because that has been taken care of in the permanent decree below, and it is to be presumed that the defendant will observe it. The appeal does not ■ supersede the judgment, as it is on questions of law only and no super sedeas bond has been given.
We will require the plaintiff to post $35.00 with the Clerk of this Court for stenographic fees incident to the preparation of a Bill of Exceptions or secure the fees to be paid, and $25.00 on or before September 5th to appellant for .her attorneys’ fees.
The motion of appellee will be overruled.
HORNBECK, PJ, GEIGER & BARNES, JJ, concur.